                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  EXECUTIVE AERONAUTICAL GROUP,                      Case No. 19-cv-08370-VC
  LLC,
                 Plaintiff,                          ORDER DENYING PLAINTIFF'S
                                                     MOTION FOR SUMMARY
          v.                                         JUDGMENT; GRANTING SUA
                                                     SPONTE PARTIAL SUMMARY
  MAINTENANCE EXPRESS, INC.,                         JUDGMENT IN FAVOR OF
                                                     DEFENDANT
                 Defendant.
                                                     Re: Dkt. No. 58

       Executive Aeronautical’s motion for summary judgment is denied for two independent

reasons. First, after seeking permission to file a late summary judgment motion on the grounds

that a newly discovered legal argument would be dispositive of the case, Executive Aeronautical

filed a motion that was substantively different from and beyond the scope of the motion it was

granted permission to file. Second, as a substantive matter it is clear that there are genuine

disputes of material fact as to whether Maintenance Express could be liable on the theory that
they failed to notice that the cylinder they were installing was defective.

       However, having given Executive Aeronautical notice and an opportunity to respond

pursuant to Rule 56(f) (Dkt. No. 75), the Court now grants summary judgment in favor of

Maintenance Express on Executive Aeronautical’s claims for breach of contract and breach of

warranties. Those claims fail as a matter of law because Executive Aeronautical was never in

privity with Maintenance Express, nor do any of the narrow exemptions from the privity

requirement apply. Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1023-24 (9th Cir. 2008).

       IT IS SO ORDERED.
Dated: June 21, 2021
                       ______________________________________
                       VINCE CHHABRIA
                       United States District Judge




                         2
